DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 14, 15 and 18-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 14, the prior art of record does not teach nor suggest in the claimed combination a switching device comprising: at least two stationary contacts in a switching chamber; and one movable contact in the switching chamber, wherein the switching chamber has a switching chamber wall, wherein each of the stationary contacts projects into the switching chamber through a respective opening in the switching chamber wall, wherein, on an inner side of the switching chamber that faces the movable contact, a continuous surface region occluded from the stationary contacts is located between the openings in the switching chamber wall, wherein the continuous surface region comprises a trench, and wherein a bottom and a top of the trench are curved so that the trench has a curved wave-like cross section.  (Emphasis added to differentiate allowable subject matter over the Prior Art). As disclosed in the specification the continuous wave-like cross section leads to easier production due to the lack of edges [specification paragraph 0016].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 05/12/2022, with respect to claims 14, 15 and 18-26 have been fully considered and are persuasive.  The previous rejection(s) of claims 14, 15 and 18-26 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837